Citation Nr: 0730988	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-06 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for diverticulitis, to 
include as due to herbicide exposure and as secondary to the 
veteran's service-connected ulcer disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to May 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  Diabetes mellitus was not present during the veteran's 
active duty service or for several years after the veteran's 
discharge from service, nor is diabetes mellitus otherwise 
related to the veteran's active duty service, including to 
exposure to hydrazine and/or herbicides.

2.  Diverticulitis was not present during the veteran's 
active duty service or for several years after the veteran's 
discharge from service, nor is diverticulitis otherwise 
related to the veteran's active duty service, including to 
exposure to herbicides or to the veteran's service-connected 
gastric ulcer.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
11123, 1113, 1116, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 
3.309 (2005); VAOPGCPREC 7-93; VAOPGCPREC 27-97.

2.  Diverticulitis was not incurred in or aggravated by 
service, nor is diverticulosis proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in July 
2003, prior to its initial adjudication of the claims.  
Although he was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  The veteran 
was also provided with a November 2005 letter that advised 
the veteran of the evidence necessary to substantiate this 
claim of entitlement to service connection for diverticulitis 
on a secondary basis.  

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the veteran's claims for 
service connection for diabetes mellitus and diverticulitis.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claims was no more than 
harmless error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  After the provision of the required notice and 
completion of all indicated development, there is no 
indication or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.  Neither the veteran nor 
his representative has identified any additional evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  The veteran was 
afforded a VA examination in June 2006.  Accordingly, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  For veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as Diabetes Mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Diabetes Mellitus

The Board acknowledges that the veteran contends that he 
suffers from diabetes mellitus resulting from Agent Orange 
exposure during his Vietnam era service.  Under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e), as to veteran's who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The Board 
notes that Diabetes Mellitus II is included in the list of 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(e).

The Board notes that 38 C.F.R. § 3.307(a)(6)(iii) states, in 
part, that service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  The Board is aware of the recent 
case, Haas v. Nicholson, 20 Vet. App. 257 (2006), which 
involved a veteran who served on a ship near Vietnam, off the 
coastal shore, but who did not actually set foot on the soil 
of that country.  In Haas, the court held that exposure to 
Agent Orange will be presumed for veterans who received the 
Vietnam Service Medal (VSM), even if their service did not 
actually involve going into Vietnam.  However, the court 
clarified that this holding does not apply where there is 
contradictory evidence - including evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.  

Currently, cases potentially affected by the holding in Haas 
have been stayed pursuant to the provisions of Chairman's 
Memorandum No. 01-06-24.  For the following reasons, the 
Board finds that the instant case is not potentially affected 
by the holding in Haas and is therefore not stayed.  

The Board acknowledges that the veteran's service records 
reflect that he was awarded the VSM.  However, the record 
does not show, nor does the veteran contend, that he ever 
served either in Vietnam or on a ship in the waters off 
Vietnam.  Rather, the record shows, and the veteran concurs, 
that he served in Thailand, where he serviced planes that had 
flown missions over Vietnam.  Therefore, the Board finds that 
the instant case is not affected by the holding in Haas and 
the subsequent stay because, although the veteran was awarded 
the VSM, such medal was clearly awarded for service in 
Thailand, not Vietnam.  

As noted above, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 are specifically limited to those 
individuals who were actually physically present in the 
boundaries of the Republic of Vietnam at some point during 
service, with the exception of the cases that are potentially 
affected by the holding in Haas and subject to the stay.  The 
record does not demonstrate that the veteran ever served on a 
ship offshore from Vietnam or physically visited or had duty 
in the Republic of Vietnam.  Because the veteran does not 
meet the criteria of having "service in the Republic of 
Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his 
service connection claim must fail on the basis of the 
presumptive regulations.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  

As for establishing service connection on a direct basis, the 
Board notes that there is no medical evidence suggesting that 
the veteran's diabetes mellitus was manifested during his 
period of active duty service or for several years 
thereafter.  Service medical records are negative for any 
findings related to diabetes.  In fact, his March 1991 
separation examination report shows that his sugars were 
negative and his endocrine system was clinically evaluated 
and found to be normal.  There is no post-service medical 
evidence of diabetes mellitus until 1994, almost three years 
after the veteran's discharge from active service in 1991.  
There is therefore no basis for granting service connection 
for diabetes mellitus based on the one-year presumption law 
and regulation.  38 C.F.R. §§ 3.307, 3.309.  There is also no 
medical evidence suggesting a nexus between diabetes and any 
remote incident of service.  38 C.F.R. § 3.303(d).  

The Board acknowledges the veteran's apparent contention that 
his exposure to hydrazine during active duty service led to 
his current diabetes mellitus; however, questions regarding 
the etiology of a disorder are clearly medical in nature and 
must be addressed by medical personnel.  See generally 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  To this end, 
there is a June 2006 VA examination report which addresses 
the probability of relationship between the veteran's 
exposure to hydrazine during active duty service and his 
current diabetes mellitus.  Specifically, the June 2006 VA 
examination report reflects that the examiner reviewed the 
veteran's claims file and examined the veteran.  The examiner 
stated that, per review of literature, there was no evidence 
found linking hydrazine to the development of diabetes.  As 
such, he opined that it was less likely than not that the 
veteran's exposure to hydrazine was the cause of his 
diabetes.  There are no contrary medical opinions of record.  
As such, the Board finds that the preponderance of the 
evidence weighs against a finding that the veteran's current 
diabetes mellitus is etiologically related to exposure to 
hydrazine during active duty service.

In summary, there are no service records or other 
corroborative evidence to confirm that the veteran had actual 
duty or visitation in Vietnam.  That is, he was not present 
within the boundaries of the Republic of Vietnam during 
active service for purposes of applying the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309.  Additionally, 
there is no competent medical evidence showing that diabetes 
mellitus was manifested during service or for several years 
thereafter, nor is there competent medical evidence that 
links the veteran's diabetes to any incident of service, 
including exposure to hydrazine.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  

Diverticulitis

The veteran claims entitlement to service connection for 
diverticulitis, to include as secondary to his service-
connected ulcer disability.  

The Board notes that service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additionally, in Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc), the Court of Appeals for Veterans Claims 
determined that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  

The Board also notes that, effective October 10, 2006, 38 
C.F.R. § 3.310(b) was amended to codify the holding in Allen.  
In doing so, the regulation appears to contain a more 
stringent standard for establishing secondary service 
connection than expressed in Allen in that the amended 
regulation requires that the medical evidence establish a 
pre-aggravation baseline level of severity of the non-service 
connected disability before aggravation will be conceded.  
The Board notes that prior to these October 2006 amendments, 
it was sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim.  There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation.  In any 
event, in the present case, the veteran filed his claim prior 
to the October 10, 2006 enactment date of the amendments; 
therefore, the veteran can still avail himself of the less 
stringent guidelines expressed in Allen.  

Importantly, the Board observes that neither the veteran, his 
representative, nor the evidence of record suggest that the 
veteran's service-connected ulcer disability has aggravated 
the veteran's diverticulitis; as such, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's diverticulitis has been aggravated by his 
service-connected ulcer disability and finds that entitlement 
to service connection is not warranted under this theory of 
entitlement.  

Turning to the issues of direct service connection and of 
whether the veteran's service connected ulcer disability has 
caused the veteran's diverticultis, the Board notes that the 
evidence of record includes the veteran's service medical 
records, medical records from the Moncrief Army Community 
Hospital from December 1996 to August 1999, medical records 
from Shaw Air Force base from October to November 1996, 
outpatient treatment records from Columbia VA medical center 
from August 2002 to July 2005, and a June 2006 VA examination 
report.  

The veteran's service medical records are devoid of reference 
to diverticulitis complaints or diagnosis.  The post-service 
medical records show that the veteran was not diagnosed with 
diverticulitis until approximately December 1996, about five 
years after his discharge from active duty service, and there 
is no competent medical evidence of record relating the 
veteran's current diverticulitis to his active duty service.  

Nevertheless, the veteran appears to argue that his current 
diverticulitis is etiologically related to his service-
connected gastric ulcer.  With respect to this secondary 
service connection claim, the veteran was afforded a VA 
examination in June 2006.  The examination report reflects 
that the examiner reviewed the veteran's claims file.  The 
examiner noted the veteran's history of gastric ulcer 
diagnosed in 1992 and his subsequent development of bilateral 
lower quadrant pain in 1996 and the accompanying diagnosis of 
diverticulitis.  The examiner opined that it is less likely 
than not that the veteran's diverticulitis is due to his 
gastric ulcer because the symptoms of diverticulitis 
developed "more than five years after the development of his 
gastric ulcer."  There are no contrary medical opinions of 
record.  As such, the Board finds that the preponderance of 
the evidence weighs against a finding that the veteran's 
current diverticulitis is etiologically related to his 
service-connected gastric ulcer.

At this point, the Board notes the veteran's allegations that 
he believes his current diverticulitis was caused by exposure 
to hydraulic fluid, fuel, oils, harsh cleaning fluids, and 
hydrazine during service, and notes the articles submitted by 
the veteran regarding the toxicity of hydrazine.  The Board 
understands the veteran's contentions; however, questions 
regarding the etiology of a disorder are clearly medical in 
nature and must be addressed by medical personnel.  See 
generally Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
Board notes that the articles on hydrazine simply discuss the 
toxicity of hydrazine and in no way provide an opinion on 
whether or not the veteran's current diverticulitis is 
etiologically related to any exposure to hydrazine during 
active duty service.  As such, there is no competent medical 
evidence of record showing that the veteran's current 
diverticulitis is etiologically related to exposure to 
hydraulic fluid, fuel, oils, harsh cleaning fluids, and 
hydrazine during service.

Finally, it is unclear whether the veteran is also claiming 
service connection for diverticulitis due to exposure to 
Agent Orange during service; however, in the interest of 
resolving all benefit of the doubt in favor of the veteran, 
the Board will address the claim of entitlement to service 
connection for diverticulitis claimed as due to exposure to 
herbicides.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to veteran's who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange; however, the Board notes that diverticulitis is 
not included in the list of diseases associated with exposure 
to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  As 
such, the Board finds that the veteran's claim of entitlement 
to service connection for diverticulitis, claimed as due to 
exposure to herbicides, must fail.


Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for diverticulitis, to 
include as due to herbicide exposure and as secondary to the 
veteran's service-connected ulcer disability, is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


